OAKES, Circuit Judge
(dissenting):
I dissent.
The majority correctly notes that there is an exception to the basic rule that federal sentence time runs from the date federal custody begins, but fails to see that the constitutional principle underpinning that exception is equally applicable to Pinaud.
Both the Second and the Eighth Circuits had interpreted 18 U.S.C. § 3568 as unambiguously disallowing credit toward a federal sentence for time spent in state custody on unrelated offenses, even where that custody resulted from the state’s having set impermissibly high bail. See United States v. Gaines, 436 F.2d 1069, 1070 (2d Cir.1971); In re Nelson, 434 F.2d 748 (8th Cir.1970). On application of Gaines and Nelson to the Supreme Court for a writ of certiorari, the Solicitor General filed with the Court a memorandum for the United States1 urging that not to allow the petitioners credit for “dead time” was contrary to the principles of, inter alia, Tate v. Short, 401 U.S. 395, 91 S.Ct. 668, 28 L.Ed. 2d 130 (1971), and Williams v. Illinois, 399 U.S. 235, 90 S.Ct. 2018, 26 L.Ed.2d 586 (1970), cases holding that to subject a certain class of defendants to imprisonment by reason of indigency was violative of the Equal Protection Clause. The Supreme Court vacated both Gaines’s and Nelson’s convictions and “remanded for reconsideration in light of position asserted by the Solicitor General in the Memorandum of the United States.” Nelson v. United States, 402 U.S. 1006, 91 S.Ct. 2193, 29 L.Ed.2d 428 (1971); Gaines v. United States, 402 U.S. 1006, 91 S.Ct. 2195, 29 L.Ed.2d 428 (1971). On remand in Gaines, this court interpreted the rationale of the Supreme Court as follows: because Gaines was held in pretrial state detention for financial inability to post bail, and that unconstitutional detention made it impossible for Gaines to begin serving his federal sentence, the time spent in unlawful state custody was to be credited toward Gaines’s federal sentence. See United States v. Gaines, 449 F.2d 143, 144 (2d Cir.1971).
Pinaud argues, persuasively, I believe, that there is no rational justification for allowing an exception to the federal statute where the constitutional violation by the state is impermissible discrimination on the basis of wealth (Gaines and Nelson) and not where, as here, the defendant was prevented from beginning service of his federal sentence solely because of a Sixth Amendment violation.
*33Pinaud’s sentence was vacated because it was improperly induced by the state trial judge’s assurance that any state sentence would run concurrently with any prospective federal term of imprisonment, a promise which, of course, the judge was without power to implement. See People v. Pinaud, 132 A.D.2d 580, 517 N.Y.S.2d 560 (2d Dep’t), appeal denied, 70 N.Y.2d 802, 516 N.E.2d 1233, 522 N.Y.S.2d 120 (1987). Conviction and incarceration pursuant to pleas induced by such broken promises were held unconstitutional in Santobello v. New York, 404 U.S. 257, 94 S.Ct. 495, 30 L.Ed.2d 427 (1971). Thus, were it not for the violation of Pinaud’s constitutional rights by the State, he could have begun serving his federal sentences when they were imposed.
The district court, in construing section 3568, relied on cases which, with a single exception, are distinguishable from Pi-naud’s. As appellant argues, in some of these cases the defendant was “requesting credit on a future unrelated sentence for a crime not yet perpetrated at the time of the previous void sentences.” Bowen v. Murphy, 693 F.2d 104, 105 (10th Cir.1982). See also United States v. Armedo-Sarmiento, 545 F.2d 785, 794 (2d Cir.1976), cert. denied, 430 U.S. 917, 97 S.Ct. 1330, 51 L.Ed. 2d 595 (1977); Davis v. United States Attorney General, 432 F.2d 777, 778 (5th Cir.1970). In the other eases, the defendant was still serving a valid state sentence, which remained unaffected by the vacated sentence or unlawful period in custody when he sought credit against his federal sentence. See Scott v. United States, 434 F.2d 11 (5th Cir.1970); Emig v. Bell, 456 F.Supp. 24, 26 (D.Conn.1978) (Newman, J.); Mize v. United States, 323 F.Supp. 792, 795 (N.D.Miss.1971). Only in Green v. United States, 334 F.2d 733, 736 (1st Cir.1964), cert. denied, 380 U.S. 980, 85 S.Ct. 1345, 14 L.Ed.2d 274 (1965), decided before Gaines and Nelson, was a defendant who had been prevented from serving a federal sentence on an offense preceding a state conviction solely because of constitutionally invalid state incarceration denied credit.2
There is thus no precedential impediment to application of the Gaines/Nelson rationale to Pinaud. Rather, especially here, where Pinaud’s state sentence was fully served before being vacated on Sixth Amendment grounds, crediting Pinaud for this “dead time” is the only result that would vindicate constitutional protections in a manner consistent with the Gaines/Nelson rationale of fundamental fairness. See also Kincade v. Levi, 442 F.Supp. 51, 54 (M.D.Pa.1977) (state statutory speedy trial provision violated, resulting in reversal of state conviction; indigent prisoner given federal credit for “dead time” in state custody). Such an interpretation would, incidentally, also be consistent with the current policy of conserving federal penal resources reflected in the new calculation provision:
3585. Calculation of a term of imprisonment.
(b) Credit for prior custody.
A defendant shall be given credit toward the service of a term of imprisonment for any time he has spent in official detention prior to the date the sentence commences—
(2) as a result of any other charge for which the defendant was arrested after the commission of the offense for which the sentence was imposed;
that has not been credited against another sentence.
18 U.S.C. § 3585(b)(2) (1982 & Supp. IY 1986) (in effect only as to crimes committed after November 1, 1987).
Under these circumstances, I would agree with the Solicitor General’s view in Gaines and Nelson that “ ‘[sjection 3568 is ... not so inflexible in its provisions as to be incompatible with an interpretation that *34would give [Pinaud] the relief he seeks.’ ” Memorandum of the United States, quoted in United States v. Sockel, 368 F.Supp. 97, 101 (W.D.Mo.1973).

. The memorandum is reprinted as Appendix A to United States v. Socket, 368 F.Supp. 97, 100 (W.D.Mo.1973).


. In both Gaines and Nelson the defendant had been convicted of the federal offenses before being sentenced in state court, a fact that distinguishes these cases from Pinaud's. However, the distinction does not seem significant where, as here, Pinaud committed one set of federal offenses before the state crime and conviction. (This fact might, however, be relevant to a calculation of the amount of credit earned, as well as to which federal sentence the credit should be applied, matters with which this dissent need not deal.)